FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SECURITIES AND EXCHANGE                          No. 10-17759
COMMISSION,
                                                 D.C. No. 3:83-cv-00711-WHA
               Plaintiff - Appellee,

  v.                                             MEMORANDUM *

JOSEPH S. AMUNDSEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Joseph S. Amundsen appeals pro se from the district court’s order denying

his motion to vacate a permanent injunction entered against him in 1983. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Casey


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004), and we affirm.

      The district court did not abuse its discretion by denying Amundsen’s

motion under Fed. R. Civ. P. 60(b)(5) because Amundsen failed to demonstrate

that any changed circumstances have made his compliance with the injunction

“substantially more onerous, unworkable because of unforeseen obstacles,

detrimental to the public interest, or legally impermissible.” SEC v. Coldicutt, 258

F.3d 939, 942 (9th Cir. 2001) (district court did not abuse its discretion by denying

the plaintiff’s request to terminate a permanent injunction due to changed

circumstances).

      To the extent that Amundsen’s motion falls within Fed. R. Civ. P. 60(b)(3),

the district court lacked jurisdiction to consider it because Amundsen filed his

motion more than one year after judgment was entered. See Fed. R. Civ. P.

60(c)(1) (Rule 60(b)(3) motion must be made within one year of entry of

judgment); Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989) (a district

court lacks jurisdiction to consider an untimely motion to set aside a judgment).

      Amundsen’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-17759